Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 16, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 16, 2021 (hereafter “Response”), and the supplemental amendment filed on April 22, 2021. Both amendments to the claims are acknowledged and have been entered.
New claims 19–24 are now added.
Claims 1 and 9 are now amended by the Response, and claims 1, 9, and 19 are further amended by the supplemental amendment
Claims 1, 4–9, and 12–24 are pending in the application. 
Applicant’s arguments with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art cited herein.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1, 9, and 19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description fails to disclose a method that comprises the following sequence of steps in claim 1: “receiving from the connected device an indication of a destination screen from the list of screens,” followed by “retrieving an applicable navigational map corresponding to the destination screen,” followed by “computing a path between a start screen and the destination screen using the applicable navigational map retrieved in response to selection of the destination screen.” Claims 9 and 19 recite the same sequence.
In particular, the specification fails to disclose two aspects of the foregoing claim language: (1) “retrieving an applicable navigational map” in response to selecting a destination screen, and (2) selecting the destination screen twice instead of once (first by receiving “an indication of a destination screen from the list of screens,” and then later, when the method subsequently computes a path “in response to selection of the destination screen”).
Regarding element (1), Figure 14, paragraph 54, and original claim 2 provide support for retrieving an applicable navigation map at some point prior to selecting a destination screen, whereas the claimed invention retrieves the applicable navigational map in response to receiving an indication of the destination screen.
Regarding element (2), the aforementioned portions of the original specification provide support for receiving a selection of the destination screen only once, not twice. 
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
I.	DESINENI DISCLOSES CLAIMS 1, 4–7, 9–15, AND 19–23.
Claims 1, 4–7, 9–15, and 19–23 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0335348 A1 (“Desineni”). 
Claim 1
Desineni discloses a system, that in its ordinary operation, performs a method for creating and using a navigational map for a connected device comprising: 
scanning the connected device to generate a set of vertices and edges, 
FIGS. 7 and 8 illustrate a system and method that Desineni uses to crawl a mobile application. Desineni ¶¶ 29–30. For the sake of simplicity, the details Desineni’s process will be described commensurate with the level of detail claimed (i.e., the Examiner will provide greater detail in the rejections of claims 7 and 18), but for the breadth of claim 1, it suffices to say that a link extraction controller 520 receives a list of activities, “identifies states of interest corresponding to each of the activities,” Desineni ¶ 106, and, “[f]or each state of interest, the link extraction controller 520 generates a breadcrumb trail.” Desineni ¶ 109. 
The link extraction controller 520 navigates the application by operating an emulator 522 that executes the application. Desineni ¶ 104. However, importantly, the so-called “emulator 522” may instead be a physical device that is connected to the link extraction controller 520 either wirelessly or via USB. Desineni ¶ 105.
wherein each vertex represents a screen displayed by the connected device 
Each “state” or “activity” of the application refers to a screen of the application’s user interface that is presented to the user when the app is executed. Desineni ¶¶ 79–80.
and each edge represents an action to move between a respective pair of screens represented by a respective pair of vertices;
“The breadcrumb trail identifies the shortest path to reach the state of interest, and includes the programming calls and user interface events necessary to reach the target state. In some circumstances, a programming call followed by one or more user interface events may be required to reach the target state.” Desineni ¶ 109.
building a navigational map that comprises the set of vertices and edges;
“A list of breadcrumb trails for states of interest is provided to a scraper 528. As an example only, an example state list is shown in FIG. 11, with each state accompanied by a breadcrumb trail. The state list is used by the scraper 528 to reach each of the states of interest and extract their contents,” Desineni ¶ 110, and then all of this data is used “to create app state records in the search data store 210.” Desineni ¶ 113.
Specifically, as shown in FIGS. 3A–3B, each app state record stored in data store 210 has one or more access mechanisms 250-4 (or 254-4) stored therewith. Desineni ¶ 64. “The access mechanisms 250-4 specify one or more ways that the state specified by the app state record 250 can be accessed,” Desineni ¶ 74, including “one or more operations to be performed by the user device” in order to access the destination screen corresponding to the app state record. Desineni ¶ 75.
receiving an inquiry from a user associated with the connected device, the inquiry comprising a keyword;
A “search module 200 includes a query analysis module 204 that receives a query wrapper, such as the query wrapper 124 of FIG. 1. The query analysis module 204 analyzes the text query from the query wrapper.” Desineni ¶ 49. 
providing a list of screens including the keyword to the connected device responsive to the inquiry, 
“The set generation module 208 identifies a consideration set of application state records from a search data store 210 based on the query tokens.” Desineni ¶ 50. After an optional step of ranking the consideration set, a results generation module 224 “prepares a results set to return to the user device.” Desineni ¶ 60.
individual screens of the list of screens comprising a screen area including the keyword;
Recall that these are the same application state records that were “generated by crawling and scraping apps” as described above, Desineni ¶ 51, earlier in the rejection. In order to find relevant application state records, “the set generation module 208 may compare query terms to an app state name and app attributes (such as a text description and user reviews) of an app state record.” Desineni ¶ 51. More specifically, the app attributes include the actual content of each state that was indexed during the scraping process described above. See Desineni ¶ 113. 
Thus, continuing with the example shown in FIG. 1, responsive to a user’s query including the text “The Hobbit XIII Movie Reviews,” the search system returns a plurality of app state results 140 that “include apps that have movie review functionality and that include a state with movie reviews of the identified entity (‘The Hobbit XIII’).” Desineni ¶ 37. As shown, the results include multiple states 152, 156 within the Fandango Movies app that match the search text, see Desineni ¶ 40, and likewise, multiple additional states 180, 182 within a different app that similarly match the search text. See Desineni ¶ 48.
receiving from the connected device an indication of a destination screen from the list of screens;
Next, the search app 100 may receive a user selection of one of the results, e.g., “by tapping the area of the screen associated with ‘The Hobbit XIII’ 152.” Desineni ¶ 41.
retrieving an applicable navigational map corresponding to the destination screen;
Next, “results generation module 224 may select an access mechanism for an app state record.” Desineni ¶ 61.
computing a path between a start screen and the destination screen using the applicable navigational map retrieved in response to selection of the destination screen;
As mentioned above, the “access mechanisms” in each app state record each “specify one or more ways that the state specified by the app state record 250 can be accessed,” Desineni ¶ 74, i.e., by listing “one or more operations to be performed by the user device” in order to reach the screen identified by the applicable app state record. Desineni ¶ 75. Thus, by selecting the appropriate access mechanism, the search app 100 is able to learn the “one or more operations” that are needed in order to navigate from the home screen to the screen identified by the applicable app state record.
and sending a series of commands to the connected device, wherein execution of the series of commands causes the connected device to navigate the path.
Accordingly, after selecting the appropriate access mechanism, a script may “open the app to a certain state (such as a home, or default, state) and then navigate to the specified state.” Desineni ¶ 61.
Claim 4
Desineni discloses the method of claim 1, further comprising:
monitoring a current screen against the applicable navigational map; and
“When the crawl function 608 is called, control begins at 620 and determines whether the present state is already in the scrape list. If so, control transfers to 624.” Desineni ¶ 123.
matching the current screen with the applicable navigational map.
“At 624, control determines whether the present state is an instantiation of the final state template of the selected guide. If so, control returns from the crawl function 608.” Desineni ¶ 124.
Claim 5
Desineni discloses the method of claim 1, further comprising:
modifying the applicable navigational map with screens not present in the applicable navigational map; and
“When the crawl function 608 is called, control begins at 620 and determines whether the present state is already in the scrape list,” and if not, “control transfers to 628.” Desineni ¶ 123.
updating the navigational map corresponding to the applicable navigational map.
“At 628, control adds the present state to the global scrape list and continues at 624.” Desineni ¶ 123.
Claim 6
Desineni discloses the method of claim 1, further comprising:
setting a depth level for a predetermined set of connected device components, wherein scanning is completed upon reaching the depth level.
During each iteration of crawling the application, “control determines whether the value of the loop counter received by the crawl function is greater than a limit. If so, control returns from the crawl function 608; otherwise, control continues at 632. Checking the loop counter allows the depth of recursion to be limited so that recursion does not continue indefinitely.” Desineni ¶ 124.
Claim 7
Desineni discloses the method of claim 1, and further discloses a method comprising the steps of 
creating a queue of unvisited vertices, wherein the queue is updating during scanning of the connected device; 
Starting with a home screen (activity) at step 408, control then passes to 412, where it “marks the home activity as not yet having been analyzed.” Desineni ¶ 94.
and for each vertex in the queue of unvisited vertices:
Next, Desineni loops through steps 416–440 for each activity that remains marked as “Not Analyzed.” See Desineni FIG. 6 and ¶ 95 (explaining that if “there are any activities in the activity graph that are still marked as not analyzed,” control transfers to 1240 where it selects the next unanalyzed activity and “returns to 1216”).
determining other unvisited vertices that can be reached;
“At 416, control identifies which activities are reachable from the selected activity.” Desineni ¶ 94.
	creating a query vertex for each unvisited vertex;
“At 424, control adds the reachable activities to the activity graph and marks the newly added activities as not analyzed.” Desineni ¶ 94. Note that these new activities are in addition to the current to-be-analyzed activity.
determining if the query vertex already exists in the navigational map;
At 420, the method checks “if any of the reachable activities are not yet in the activity graph” prior to marking them as not analyzed. Desineni ¶ 94.
creating a new edge if the query vertex does not exist; 
“At 428, the activity graph is updated to add edges directed from the selected activity to the reachable activities.” Desineni ¶ 95.
	and decrementing the queue when all vertices for a depth level is complete.
“At 432, control marks the selected activity as analyzed.” Desineni ¶ 95.
Claims 9–15
Claims 9–15 are directed to a system that performs substantially the same method as corresponding claims 1 and 4–7, and as mentioned above, Desineni discloses a system that performs the same method as set forth in the claims. Accordingly, claims 9–15 are rejected based on the same findings set forth above in the rejection of claims 1 and 4–7.
Claims 19–23
Claims 19–23 are directed to a computer readable medium storing a program for performing the same method as set forth in claims 1 and 4–7. Therefore, claim 19 is rejected for the same reasons as claim 1, claim 20 for the same reasons as claim 4, claim 21 for the same reasons as claim 7, claim 22 for the same reasons as claim 5, and claim 23 for the same reasons as claim 6.
II.	DESINENI II DISCLOSES CLAIMS 1, 7, 9, 15, 17–19, 21, AND 24.
Claims 1, 7, 9, 15, 17–19, 21, and 24 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0335333 A1 (“Desineni II”).
Claim 1
Desineni II discloses a system, that in its ordinary operation, performs a method for creating and using a navigational map for a connected device comprising:
scanning the connected device to generate a set of vertices and edges, 
“In FIG. 5, an example of a state list generated according to the method of FIG. 6 is shown.” Desineni II ¶ 100. The method is performed by unguided crawling module 300, which crawls applications in an emulator 304. Desineni II ¶ 77. But, importantly, rather than a traditional software emulator, “a physical device running the operating system may be used,” where the physical device is connected “using a wireless or wired interface, such as USB (universal serial bus).” Desineni II ¶ 80. Accordingly, it should be understood that where this rejection uses the word “emulator,” the Examiner is referencing the connected physical device embodiment.
wherein each vertex represents a screen displayed by the connected device and each edge represents an action to move between a respective pair of screens represented by a respective pair of vertices;
“From a given state, the unguided crawler module 300 may generate URIs for new states to crawl by taking the URI of the current state and appending an action corresponding to each UI element on the page.” Desineni II ¶ 87; see also Desineni II ¶ 70. 
It should be understood that Desineni II’s “states” correspond to the claimed vertices, while the “actions” (also called “intents”) correspond to the claimed edges. For example, consider the first record in the FIG. 5 state list: “The state (which a human would recognize as the restaurant info for Starbucks store #235) was reached from the home state in 3 different ways,” including a first pair involving “a click or touch on an image (in the actual computer-readable state list, this may be a widget ID) from the homepage that happened to point to this listing.” Desineni II ¶ 101.
building a navigational map that comprises the set of vertices and edges;
The state list from FIG. 5 is passed through a set of modules 326–336 that essentially optimize the state list, scrape the content on each state, and then use all of this information to “create app state records in the search data store 210.” Desineni II ¶ 99.
Specifically, as shown in FIGS. 3A–3B, each app state record stored in data store 210 has one or more access mechanisms 250-4 (or 254-4) stored therewith. Desineni ¶ 60. “The access mechanisms 250-4 specify one or more ways that the state specified by the app state record 250 can be accessed,” Desineni ¶ 66, including “one or more operations to be performed by the user device” in order to access the destination screen corresponding to the app state record. Desineni ¶ 67.
receiving an inquiry from a user associated with the connected device, the inquiry comprising a keyword;
A “search module 200 includes a query analysis module 204 that receives a query wrapper, such as the query wrapper 124 of FIG. 1. The query analysis module 204 analyzes the text query from the query wrapper.” Desineni ¶ 41. 
providing a list of screens including the keyword to the connected device responsive to the inquiry, 
“The set generation module 208 identifies a consideration set of application state records from a search data store 210 based on the query tokens.” Desineni ¶ 42. After an optional step of ranking the consideration set, a results generation module 224 “prepares a results set to return to the user device.” Desineni ¶ 52.
individual screens of the list of screens comprising a screen area including the keyword;
Recall that these are the same application state records that were “generated by crawling and scraping apps” as described above, Desineni ¶ 43, earlier in the rejection with reference to FIGS. 4–6. In order to find relevant application state records, “the set generation module 208 may compare query terms to an app state name and app attributes (such as a text description and user reviews) of an app state record.” Desineni II ¶ 43. More specifically, the app attributes include the actual content of each state that was indexed during the scraping process described above. See Desineni II ¶ 99. 
Thus, continuing with the example shown in FIG. 1, responsive to a user’s query including the text “The Hobbit XIII Movie Reviews,” the search system returns a plurality of app state results 140 that “include apps that have movie review functionality and that include a state with movie reviews of the identified entity (‘The Hobbit XIII’).” Desineni II ¶ 29. As shown, the results include multiple states 152, 156 within the Fandango Movies app that match the search text, see Desineni II ¶ 32, and likewise, multiple additional states 180, 182 within a different app that similarly match the search text. See Desineni II ¶ 40.
receiving from the connected device an indication of a destination screen from the list of screens;
Next, the search app 100 may receive a user selection of one of the results, e.g., “by tapping the area of the screen associated with ‘The Hobbit XIII’ 152.” Desineni II ¶ 33.
retrieving an applicable navigational map corresponding to the destination screen;
Next, “results generation module 224 may select an access mechanism for an app state record.” Desineni II ¶ 53.
computing a path between a start screen and the destination screen using the applicable navigational map retrieved in response to selection of the destination screen;
As mentioned above, the “access mechanisms” in each app state record each “specify one or more ways that the state specified by the app state record 250 can be accessed,” Desineni II ¶ 66, i.e., by listing “one or more operations to be performed by the user device” in order to reach the screen identified by the applicable app state record. Desineni II ¶ 67. Thus, by selecting the appropriate access mechanism, the search app 100 is able to learn the “one or more operations” that are needed in order to navigate from the home screen to the screen identified by the applicable app state record.
and sending a series of commands to the connected device, wherein execution of the series of commands causes the connected device to navigate the path.
Accordingly, after selecting the appropriate access mechanism, a script may “open the app to a certain state (such as a home, or default, state) and then navigate to the specified state.” Desineni II ¶ 61.
Claim 7
Desineni II discloses the method of claim 1, and further discloses a method comprising the steps of 
creating a queue of unvisited vertices, wherein the queue is updating during scanning of the connected device; 
“At 416, control generates a list of URIs from the selected state. This list of URIs represents any other state that can be reached from the selected state.” Desineni II ¶ 102.
and for each vertex in the queue of unvisited vertices:
As shown in FIG. 6, the crawling method described herein runs in a loop, whereby after each URI/state is processed in steps 412–464, the loop repeats for the next state at step 436.
determining other unvisited vertices that can be reached;
Each time the loop runs, step 416 runs, in which “control generates a list of URIs from the selected state.” Desineni II ¶ 102.
	creating a query vertex for each unvisited vertex;
“At 420, control selects a first URI from the generated URI list.” Desineni II ¶ 102.
determining if the query vertex already exists in the navigational map;
“At 424, control determines whether the selected URI matches the URI of a state already in the state table.” Desineni II ¶ 103.
creating a new edge if the query vertex does not exist; 
“At 432, control navigates to the selected URI, and at 444 determines whether an intent was fired when navigating to the selected URI. If so, control transfers to 448; otherwise, control transfers to 452. At 448, control records the fired intent as being parallel to the selected URI.” Desineni II ¶ 104. 
	and decrementing the queue when all vertices for a depth level is complete.
“Control continues at 464 where, if the selected state is the last state in the state table, control transfers to 468; otherwise, control returns to 436,” Desineni II ¶ 106, where control advances to the next state in the state table. Desineni II FIG. 6.
Claim 18
Desineni II discloses the method of claim 1, wherein scanning comprises:
sending a command to the connected device to switch to a home screen;
“In FIG. 6, example operation of an unguided crawler begins at 404, where a home state of an app is added to a state table. At 408, the first state in the state table is selected. At 412, control navigates to the selected state using the most direct URI stored in the state table.” Desineni II ¶ 102. As explained earlier, navigating to a state involves commanding the emulator/physical device to switch to that state. See, e.g., Desineni II ¶¶ 77 and 81–83.
obtaining a first screen image of the home screen and a first screen layout of the home screen;
“Upon arriving at the target state, the scraper 328 extracts text, images, and metadata from the state.” Desineni II ¶ 97.
creating a first vertex that comprises the first screen image of the home screen and the first screen layout of the home screen;
“The content parsing module 336 may identify content of interest from scraped states and map that data to specific fields to create app state records.” Desineni II ¶ 99.
adding the first vertex to the set of vertices and edges;
The app state record created for the current state is stored “in the search data store 210.” Desineni II ¶ 99.
identifying a second screen reachable from the home screen in response to an interaction with a user interface element rendered within the home screen;
Turning back to FIG. 6 for the rest of the crawling algorithm, “[a]t 416, control generates a list of URIs from the selected state. This list of URIs represents any other state that can be reached from the selected state. At 420, control selects a first URI from the generated URI list.” Desineni II ¶ 102.
obtaining a second screen image of the second screen and a second screen layout of the second screen;
“At 432, control navigates to the selected URI,” Desineni II ¶ 104, and as with all other navigated-to states, “the scraper 328 extracts text, images, and metadata from the state.” Desineni II ¶ 97.
creating a second vertex that comprises the second screen image and the second screen layout;
Additionally, as with all other scraped states, “content parsing module 336 may identify content of interest from scraped states and map that data to specific fields to create app state records.” Desineni II ¶ 99.
adding the second vertex to the set of vertices and edges;
“At 460, control adds the URI as a new entry in the state table.” Desineni II ¶ 105.
creating an edge that connects the first vertex with the second vertex, the edge comprising the interaction with the user interface element rendered within the home screen; and
In addition, the method “determines whether an intent was fired when navigating to the selected URI. If so, control transfers to 448,” in which “control records the fired intent as being parallel to the selected URI.” Desineni II ¶ 104. and records that intent as a “parallel intent.” Desineni II ¶ 104.
adding the edge to the set of vertices and edges.
Consequently, having recorded the URI’s parallel intent, step 460 further “adds the parallel intent to the new entry in the state table.” Desineni ¶ 105. The app state record created for the current state is stored “in the search data store 210.” Desineni II ¶ 99.
Claims 9, 15, and 17
Claims 9, 15, and 17 are directed to a system that performs substantially the same method as corresponding claims 1, 7, and 18, and as mentioned above, Desineni discloses a system that performs the same method as set forth in the claims. Accordingly, claims 9, 15, and 17 are rejected based on the same findings set forth above in the rejection of claims 1, 7, and 18.
Claims 19, 21, and 24
Claims 19, 21, and 24 are directed to a computer readable medium storing a program for performing the same method as set forth in claims 1, 7, and 18. Therefore, claims 19, 21, and 24 are rejected for the same reasons as set forth above for corresponding claims 1, 7, and 18.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Desineni II as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication No. 2014/0075371 (“Carmi”).
Claim 8
Desineni II teaches the method of claim 7, further comprising 
checking all links and 
“The link extractor actor 322 may identify user interface actions from the current state that will result in another state being reached using a scraping module 324. These new states are provided to the link tracking module 308.” Desineni II ¶ 82. “The link tracking module 308 can then identify further states to visit from the scraped information and instruct the link extractor actor 322 to follow a user interface path corresponding to the next state of interest.” Desineni II ¶ 83.
Desineni II does not appear to explicitly check “scrollable” elements because Desineni II does not mention scrolling. 
Carmi, however, teaches a method of crawling an application comprising:
checking all links and scrollable elements to determine an existence of the other unvisited vertices.
Referring to FIG. 1 of Carmi’s disclosure, “using scrollbar 187, other portions of the underlying screen, window or panel may be revealed or presented in the viewport. For example, in order to see menu 186 in full, a user may use scrollbar 187 to scroll down. In such exemplary case, an embodiment may capture and store a number of screenshots that represent a respective number of views of an underlying panel, screen or window,” such that “an embodiment may use a number of screenshots as pieces of a jigsaw puzzle in order to determine the complete representation of a screen, window or panel.” Carmi ¶ 32.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Desineni II’s crawling algorithm by checking scrollable elements in the same way that Carmi’s crawling algorithm was improved by checking scrollable elements. One would have been motivated to combine Carmi with Desineni II because “[o]ther modeling methods are tightly coupled to the implementation of the application being modeled and/or require cooperation with a developer of the application.” Carmi ¶ 2.
Claim 16
Claim 16 is directed to a system that performs substantially the same method as corresponding claim 8, and as mentioned above, Desineni II discloses a system that performs the same method as set forth in the claims. Accordingly, claim 16 is rejected according to the same findings and rationale as set forth above for claim 8.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160253422 A1, Method for generating search results, involves executing code associated with native application to generate post execution view and transmitting post execution view to mobile computing device as search result;
US 20160188448 A1, Method for discovering of application states, involves providing set of search results to user device in which selection by user of first result causes copy of application on user device to transition to first state;
US 20150242422 A1, Method for performing search for function records based on search query received from user devices, involves installing and launching native application, and allowing native application to perform operations by computing device;
US 20150193546 A1, Method for searching and accessing functionality of applications, involves displaying graphical user interface (GUI) and user selectable access links grouped with header on display in communication with computing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142